--------------------------------------------------------------------------------

Exhibit 10.2


AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
 
This Amendment No. 1 to Employment Agreement (the “Amended Agreement”) is made
and entered into as of the 28th day of January, 2013 (the “Effective Date”)
between Winland Electronics, Inc., a Minnesota corporation (hereinafter called
“Winland”) and David Gagne (hereinafter called “Executive”).
 
               WHEREAS, pursuant to the terms of an Employment Agreement dated
as of November 30, 2012 (the “Original Agreement”), the Executive agreed and was
hired to be Winland’s Chief Executive Officer, effective as of December 10,
2012.
 
WHEREAS, pursuant to the terms of the Original Agreement, the Executive received
an incentive stock option to purchase 185,000 shares of common stock which were
granted effective upon the date of the Original Agreement, as well as an
additional incentive stock option to purchase 185,000 shares of common stock
which were to be effective upon the one year anniversary of the Original
Agreement, if the Executive was still employed by Winland.
 
WHEREAS, the Board of directors of Winland has determined that Winland needs to
adopt a new Equity Incentive Plan in order to have enough common stock available
to grant options and other incentives to its officers and directors.
 
WHEREAS, in connection with the adoption of a new Equity Incentive Plan, Winland
will make the second option under the Original Agreement to be granted effective
upon the Board of Directors adoption of a new Equity Incentive Plan.
 
WHEREAS, other than the amendment to the Original Agreement as set forth in this
Amended Agreement, all other terms and conditions of the Original Agreement
shall remain in full force and effect as of the date of such Original Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and mutual covenants and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, Winland and the Executive agree
as follows:
 
1.AMENDMENTS OF ORIGINAL AGREEMENT.  
 
1.1      Amendment of Section 1.1 of the Original Agreement. Section 2.08 of the
Original Agreement is revised and replaced in the Original Agreement by the
language set forth below in its entirety:
 
 
 

--------------------------------------------------------------------------------

 
 
“2.08  Stock Option.  On the date Executive’s employment commences
hereunder  Executive shall be granted an incentive stock option to purchase
185,000 shares of common stock (the “Initial Stock Option”) pursuant to the
Winland 2008 Equity Incentive Plan (the “2008 Plan”). On the date upon which
Winland’s Board of Directors adopts a new Equity Incentive Plan (the “2013
Plan”), if Executive is still employed by Winland pursuant to this Agreement,
Executive shall be granted an incentive stock option to purchase 185,000 shares
of common stock (the “Additional Stock Option”) pursuant to the 2013 Plan.  The
Initial Stock Option and the Additional Stock Option shall each vest 25% over
the next succeeding four years from the date of grant and shall have an exercise
price equal to the then-current fair market value of Winland’s common stock as
of the award date.  Each stock option will be evidenced by a separate award
agreement that shall contain such terms and conditions as determined by Winland,
including but not limited to the manner in which the stock options shall become
vested and exercisable, and that shall otherwise comply with the terms and
conditions of the 2008 Plan or the 2013, as applicable.  Notwithstanding
anything herein to the contrary, it is the intent of the parties that such stock
options shall become fully vested and exercisable, if outstanding, in the event
that Winland experiences a change of control and Executive’s employment is
terminated pursuant to Section 3.01(d) or (e) of this Agreement within two years
after such change of control, and that this intent will be reflected in any
award agreement evidencing stock option grants hereunder.”


2.     MISCELLANEOUS
 
2.1           Binding Effect; Successors and Assigns.  This Amended Agreement
shall be binding upon an inure to the benefit of Winland and the Executive and
their respective successors and assigns, except that Winland and the Investor
and their respective successors and assigns, except that Winland shall have no
right to assign or otherwise transfer its rights hereunder or any interest
herein without the prior written consent of the Executive.
 
2.2           Defined Terms.  Capitalized terms used in this Amended Agreement
that are not defined herein shall have the meaning ascribed to such terms in the
Original Agreement.
 
2.3           Amendments, Etc.  No amendment or waiver of any provision of this
Amended Agreement, nor any consent to any departure by Winland and the
Executive, shall in any event be effective unless the same shall be agreed or
consented to by Winland and the Executive, and each such amendment, waiver and
consent shall be effective only in the specific instance and for the specific
purpose for which given.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Winland and the Executive have caused this Amended Agreement
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.
 

 
EXECUTIVE
          /s/ David Gagne     
David Gagne
 

 

 
WINLAND ELECTRONICS, INC.
          /s/ Thomas J. Goodmanson      
Thomas J. Goodmanson
   
Chairman of the Board of Directors
 

 
 

--------------------------------------------------------------------------------